                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ROCKY SMOTHERS,

                              Plaintiff,                           OPINION AND ORDER
       v.
                                                                         15-cv-547-wmc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                              Defendant.


       On September 21, 2017, the court issued an order remanding this case to the

commissioner for further proceedings under sentence four of 42 U.S.C. § 405(g) and

entered judgment. (Remand Order (dkt. #16); J. (dkt. #17).) Before the court are: (1)

plaintiff’s motion for an award of attorney’s fees under the Equal Access to Justice Act, 28

U.S.C. § 2412 (the “EAJA”), in the amount of $8,104.38 and expenses in the amount of

$20.22; and (2) plaintiff’s motion for additional fees under the EAJA for $1,162.50.1

(Mot. Atty’s Fees (dkt. #18) 1; Suppl. Mot. Atty’s Fees (dkt. #29) 2.) The government

opposes the award of fees, arguing that the government’s “position was substantially

justified.” The government also argues that an award of costs for certified mailing is

unavailable under 28 U.S.C. § 1920. (Def.’s Opp’n (dkt. #27) 1, 3.) For the reasons

addressed below, plaintiff’s award requests will be granted.




1
 The supplemental motion is based on the work counsel performed in drafting the reply brief. (See
Suppl. Mot. Atty’s Fees (dkt. #29) 1.) The court sees no reason to treat the requests differently.
                                         OPINION

I. Request for Attorney’s Fees

      Except as otherwise provided by statute, the EAJA provides that

             a court shall award to a prevailing party other than the United
             States fees and other expenses, in addition to any costs
             awarded . . . incurred by that party in any civil action . . .,
             including proceedings for judicial review of agency action,
             brought by or against the United States in any court having
             jurisdiction of that action, unless the court finds that the
             position of the United States was substantially justified or that
             special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).      When seeking fees, the prevailing party must (1) show

eligibility for fees, (2) detail the attorney’s hours and the rate(s) at which fees were

calculated, and (3) “allege that the position of the United States was not substantially

justified.” 28 U.S.C. § 2412(d)(1)(B). To be eligible, the party must have been the

prevailing party “whose net worth did not exceed $2,000,000 at the time the civil action

was filed,” and there must be no “special circumstances mak[ing] an award unjust.” 28

U.S.C. §§ 2412(d)(1)(A), 2412(d)(2)(B)(i).

      Here, the government maintains that this court’s remand decision “did not suggest

that [the commissioner’s] arguments in federal court were meritless or poorly-supported

by legal and factual analysis,” but rather suggested that “the ALJ’s error was one of

articulation.” (Opp’n (dkt. #27) 2-3.) As such, it argues, her “position was substantially

justified as a whole.”    (Id. at 3.)   In response, plaintiff accuses the government of

“minimiz[ing] and understat[ing] the reasons for the Court’s remand order,” arguing that

the government failed to meet its burden of establishing substantial justification. (Pl.’s

Reply (dkt. #28) 2, 5.)

                                             2
       “The commissioner’s position is substantially justified if a reasonable person could

conclude that the ALJ’s opinion and the commissioner’s defense of the opinion had a

rational basis in fact and law.” Basset v. Astrue, 641 F.3d 857, 859 (7th Cir. 2011) (citing

Marcus v. Shalala, 17 F.3d 1033, 1036 (7th Cir. 1996)).           The Seventh Circuit has

articulated a three-part standard, requiring “the government to show that its position was

grounded in: (1) a reasonable basis in truth for the facts alleged; (2) a reasonable basis in

law for the theory propounded; and (3) a reasonable connection between the facts alleged

and the legal theory propounded.” Golembiewski v. Barnhart, 382 F.3d 721, 724 (7th Cir.

2004) (citing United States v. Hallmark Constr. Co., 200 F.3d 1076, 1080 (7th Cir. 2000)).

       While this “analysis is not susceptible to a firm rule or even a ‘useful

generalization,’” Bassett, 641 F.3d at 859 (quoting Pierce v. Underwood, 487 U.S. 552, 562

(1988)), “it typically takes something more egregious than a run-of-the-mill error in

articulation to make the commissioner’s position unjustified,” id. at 860 (citing

Golembiewski, 382 F.3d at 724). Simple gaps in the ALJ’s analytical reasoning, even if

defended by the commissioner, “is likely to be grounded in a reasonable, albeit erroneous,

interpretation of the facts and law.” Id. at 859-60 (citing Cunningham v. Barnhart, 440 F.3d

862, 864-65 (7th Cir. 2006)).       On the other hand, an ALJ’s failure to follow the

commissioner’s rules and regulations or an ALJ’s disregard or mischaracterization of

evidence can establish that the government’s position was not substantially justified. See

Golembiewski, 382 F.3d at 724-25.

       This case meets the three-factor Golembiewski standard. As this court recognized:

              the ALJ failed to address material evidence in plaintiff’s
              medical records suggesting his reports of worsening shortness of

                                             3
               breath and mobility by August of 2011. The ALJ’s decision
               also includes no explicit discussion of plaintiff’s subjective
               complaints of shortness of breath and difficulty walking,
               standing and sitting that he made at the hearing.

(Remand Order (dkt. #16) 8 (emphasis original).)2 Likewise, this court explained that

“plaintiff’s capability to stand, walk and sit for certain periods of time” needed to be fleshed

out because he would have been found disabled if limited to sedentary work.                     (Id.)

Accordingly, the cause for remand went beyond simple “articulation error”: the court could

neither provide “meaningful review” nor “confidently assess the agency’s rationale.” (Id.

(quoting Walters v. Astrue, 444 F. App’x 913, 917 (7th Cir. 2011).)3 Cf. Bassett, 641 F.3d

at 860 (affirming the district court’s substantially justified finding where ALJ committed

an “articulation error” by failing to explain the date claimant’s RFC deteriorated, noting

that “the ALJ did not ignore, mischaracterize, selectively cite, or otherwise bungle a

significant body of relevant evidence” and that pinpointing the exact day would be




2
  Quoting Golembiewski, 382 F.3d at 724, plaintiff argues that the court’s italicized emphasis of
“worsening” is the kind of “strong language” supporting an award of fees (Pl.’s Reply (dkt. #28) 6),
but this overreaches. Cf. Golembiewski, 382 F.3d at 725 (noting the “‘additional observation’” that
“admonish[ed] the ALJ to consider the aggregate of the plaintiff’s ‘host of medical conditions,’ and
urging the Commissioner to assign the matter to a different ALJ,” was “exactly the ‘strong language
against the government’s position’ in a merits opinion which should establish [the] lack of
substantial justification” (internal citation omitted)).

3
  In reply, plaintiff purports to summarize the errors identified by the court in its remand order.
(See Pl.’s Reply (dkt. #28) 2-3.) However, he assigns unnecessary weight to statements of the court.
(Compare id. at 2 (“The ALJ erroneously gave ‘great weight’ to the opinion of Dr. Chan, a State
agency physician, by incorrectly reasoning that there was ‘no contrary opinion of any greater
limitation.’”) with Remand Order (dkt. #16) 7 (“The court agrees with defendant that it is clear
from the ALJ’s decision that he believed Dr. Chan’s opinion found support in the medical record,
and so remand solely for him to make that explicit would not be warranted.” (internal citation
omitted)).) Regardless, the court need not revisit all arguments addressed and decided in the
commissioner’s favor to find its position below failed to meet the three-part standard articulated by
the Seventh Circuit in Golembiewski. Bassett, 641 F.3d at 860.

                                                 4
“difficult to determine”).

         Regardless, the government failed to meet its burden to prove that its conduct and

positions were substantially justified. The government has further not objected to the

number of hours billed or the hourly rate requested. Plaintiff devoted the bulk of his

supporting brief to the appropriateness of an hourly rate above the $125/hour awardable

under 28 U.S.C. § 2412(d)(2)(A)(ii). (See Pl.’s Opening Br. (dkt. #19) 4-9.) See 28 U.S.C.

§ 2412(d)(2)(A)(ii) (“attorney fees shall not be awarded in excess of $125 per hour unless

the court determines that an increase in the cost of living or a special factor, such as the

limited availability of qualified attorneys for the proceedings involved, justifies a higher

fee”).   The court sees no reason to reject either counsel’s requested fee or hours as

unreasonable, and plaintiff’s requests for EAJA fees will be GRANTED.



II. Request for Costs

         In an additional, seemingly throw-away argument, the government also opposes

plaintiff’s request for the cost of “certified mailing of the complaint” as “not reimbursable,”

arguing it is not among those “enumerated in section 1920 of Title 28” as awardable to

the “prevailing party.” (Def.’s Opp’n (dkt. #27) 3.) Plaintiff seeks $20.22 in costs.4 (Mot.

Atty’s Fees (dkt. #18) 1.) As plaintiff points out, however, while § 2412(a)(1) permits the

award of “a judgment for costs, as enumerated in section 1920,” § 2412(b) permits a court

to “award reasonable fees and expenses of attorneys, in addition to the costs which may be




4
 From the court’s calculation, plaintiff’s counsel actually spent $20.44 on certified mailing. (See
Receipts (dkt. #19-4) 1 (certified mail costs of $6.74, $6.74 and $6.96).)

                                                5
awarded pursuant to subsection (a).” (See Pl.’s Reply (dkt. #28) 8;) 28 U.S.C. § 2412(a)-

(b) (emphasis added). Moreover, other courts have considered expenditures for certified

mail to be compensable under the EAJA. See Fricano v. Colvin, No. 12 C 4353, 2014 WL

2068415, at *1-*4 (N.D. Ill. May 19, 2014) (awarding “fees and costs in the amount of

$8,952.95” including $17.85 for certified mail);5 Gaught v. Astrue, Civil No. 11-3041, 2013

WL 310071, at *3 (W.D. Ark. Jan. 25, 2013) (awarding “$21.85 for certified mail expenses

incurred in connection with service of process” as compensable expenses under the EAJA)

(citing Kelly v. Bowen, 862 F.2d 1333, 1335 (8th Cir. 1988)). As a result, the court will

award the cost as well.



                                               ORDER

        IT IS ORDERED that: Plaintiff’s requests for fees and costs under the Equal Access

to Justice Act (dkt. ##18, 29) are GRANTED. Plaintiff is awarded fees and costs in the

amount of $9,287.10. These fees are awarded to plaintiff, rather than plaintiff’s attorney,

and may be offset to satisfy pre-existing debts that the litigant owes the United States

under Astrue v. Ratliff, 130 S. Ct. 2521, 177 L. Ed. 2d 91 (2010).

        If counsel for the parties verify plaintiff owes no pre-existing debt subject to offset,

the defendant shall direct that the award be made payable to plaintiff’s attorney pursuant




5
  In Fricano, the court awarded plaintiff $8,952.95 to cover fees and costs. Fricano, 2014 WL
2068415, at *4. While the court noted that plaintiff was seeking “$350.00 in filing fees and $17.85
in costs for certified mail,” id. at *1, it did not address these amounts separately. Rather, it is clear
that they are included in the total award. Plaintiff was awarded $8,585.10 in attorney’s fees
(calculated based on 46.05 hours of attorney time at an hourly rate of $186.43), leaving $367.85
in fees (perfectly encompassing the $350 for filing fees and $17.85 for certified mailing). See id. at
*2-*3.

                                                   6
to the EAJA assignment duly signed by plaintiff and counsel. (See Fee Agreement (dkt.

#19-3) 1.) If plaintiff owes a pre-existing debt subject to offset in an amount less than the

EAJA award, the Social Security Administration will instruct the U.S. Department of

Treasury that any check for the remainder after offset will be made payable to plaintiff and

mailed to the business address of plaintiff’s attorney.

       Entered this 14th day of May, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              7
